Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 7, 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "said determined thickness".  There is insufficient antecedent basis for this limitation in the claim as this feature was first claimed in claim 2. As such, the claims have been examined below with claim 6 depending from claim 2.
Regarding claim 7, the phrase "a ratio…from 1.65mm to 1.4mm" renders the claim indefinite because it is unclear what is being claimed: a ratio or a thickness/distance. The Examiner notes that “1.65mm” and “1.4mm” are distances/thicknesses not “ratios” and that a “ratio” would be more like “2:1” or “3:2”. The claim can therefore not be examined on the merits without knowing what is being claimed.
Regarding claim 18, the phrase "a ratio being from 1.2mm to 1.8mm" similarly renders the claim indefinite because it is unclear what is being claimed. Claim 19 
Claim 20 recites the limitation "said determined thickness".  There is insufficient antecedent basis for this limitation in the claim as this feature was first claimed in claim 16. As such, the claims have been examined below with claim 20 depending from claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanishi (US 8,671,892).
In re claim 1, Yamanishi discloses a cooling system of an internal combustion engine of a motorcycle, the cooling system comprising a guard (68), arranged on a side of the motorcycle and receiving a substantially tangential air flow, deriving from a forward motion of the motorcycle, sucked by a fan (63), 5said guard comprising a lower edge, an upper edge, a front edge and a rear edge with respect to a forward running direction of the motorcycle, said guard further comprising a grate mesh structure (69) extending on a plane to determine, behind the guard, a deviation space in which the tangential air flow sucked by the fan through the guard is deviated, said grate mesh 10structure of the guard being surrounded by a rib, the rib having a height at the front 

    PNG
    media_image1.png
    328
    417
    media_image1.png
    Greyscale

In re claim 8, Yamanishi further discloses wherein said guard extends on a tilted plane such that the front edge is lowered with respect to the rear edge as shown in Figure 6.  
In re claim 9, Yamanishi further discloses wherein the cooling system is operated with water (from water tanks 73, 74) circulating in a radiator (67) interposed between the guard and the fan on a plane parallel to development of the radiator, the deviation space being formed between the 5guard and the radiator as shown in Figures .  
In re claim 10, Yamanishi further discloses wherein the deviation space is delimited by walls protruding internally from the guard and the walls are connected with the radiator, whereby the space deviation is thereby closed, and the air is forced to 5pass through the radiator as shown in Figure 3.  

In re claim 13, Yamanishi further discloses wherein the fan is enclosed in a casing (23R) which has having a central opening that corresponds to an opposite face of the radiator with respect to the guard.  
In re claim 14, Yamanishi further discloses wherein the fan is directly keyed on an extension of a motor shaft (27) as shown in in Figure 3.  
In re claim 15, Yamanishi discloses a motorcycle, comprising a drive unit (1) disposed beneath a saddle, inside a chassis extending from at least one front wheel, steered by a handlebar to at least one rear wheel defining a forward motion direction which corresponds to the forward 5motion of the vehicle; and a cooling system comprising a guard (68) arranged on a side of the motorcycle and the guard receiving a substantially tangential air flow, resulting from the forward motion of the motorcycle, sucked by a fan (63), said guard having a lower edge, an upper edge, a front edge and a rear edge with respect to 10the forward motion direction of the motorcycle, the guard comprising a grate mesh structure (69) extending on a plane to determine, behind the guard, a deviation space in which the air flow sucked by the fan through the guard is 5deviated, the grate mesh structure of the guard being surrounded by a rib having a lower height at the front edge than 15a height thereof at the rear edge, the height being measured with respect to the plane of a grate as shown in Figure 3 above.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamanishi in view of Kurihara (EP 2055624).
In re claim 12, Yamanishi further discloses wherein the radiator has a top manifold provided with a cap (77), but does not disclose the guard having a top covering portion which overlaps the top manifold and the radiator cap4, hiding the top manifold and the cap completely. Kurihara, however, does disclose the guard (26) having a top covering portion (26d) which overlaps the top manifold and the radiator cap (23d)4, hiding the top manifold and the cap completely as shown in Figures 5, 7, and 8. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guard of Yamanishi such that it comprised the cap guard portion of Kurihara to protect the cap from debris/damage.

Allowable Subject Matter
Claims 2-5, 16, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 6, 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein grate meshes are formed in a grate provided in a single piece, with bars of the grate having a uniform cross section, with an outer face rounded, said bars having a determined thickness, whereby a radiator view from tilted angles is obstructed” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach motorcycle radiator guards of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R STABLEY/Examiner, Art Unit 3611               


/TONY H WINNER/Primary Examiner, Art Unit 3611